Citation Nr: 9929001	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.

2.  Entitlement to service connection for a disorder 
characterized by fluid retention.

3.  Determination of proper initial rating for right 
chondromalacia patella.

4.  Determination of proper initial rating for left 
chondromalacia patella.

5.  Determination of proper initial rating for chronic low 
back sprain.

6.  Determination of proper initial rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran served in active service from May 1974 
to September 1994.

In addition, as the Board finds that further development is 
necessary with respect to the issues of determination of 
proper initial rating for right and left chondromalacia 
patella, these issues will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  There is no medical evidence indicating the veteran 
currently suffers from retinitis pigmentosa which pre-existed 
her service or was aggravated by her service, or is otherwise 
related to her active service.

2.  There is no medical evidence indicating the veteran is 
currently diagnosed with a disorder characterized by fluid 
retention.

3.  All relevant evidence necessary for an equitable 
disposition of the claims of determination of proper initial 
ratings discussed below has been obtained by the RO.

4.  As of December 27, 1994, the veteran's low back 
disability has been characterized by moderate, but not 
severe, limitation of motion of the lumbar spine.  As of this 
date, she has been barely able to forward flex to her knees, 
and has had 5 degrees of backward extension, 20 degrees of 
left lateral flexion, 30 degrees of right lateral flexion, 
and 45 degrees of lateral rotation bilaterally.  

5.  From October 1, 1994 to the present, the veteran's 
migraine headaches have not been characterized by prostrating 
attacks occurring on an average of once a month over the past 
several months.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for retinitis pigmentosa is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).

2.  The veteran's claim of entitlement to service connection 
for a disorder characterized by fluid retention is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The criteria for a 20 percent initial evaluation for the 
veteran's chronic low back sprain have been met from December 
27, 1994 but not prior thereto.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1998); Fenderson V. West, 12 Vet. 
App. 119 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  The criteria for an initial evaluation, in excess of 10 
percent, for migraine headaches have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. 3.306(a).  This "presumption of aggravation" 
applies only when preservice disability increases in severity 
during service.  Beverly v. Brown, 9 Vet. App. 402, 405 
(1996).  In this regard, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable  evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. 3.306(b).  It is VA's burden to rebut the 
presumption of in-service aggravation.  Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for her claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  Retinitis Pigmentosa.

With respect to the evidence of record, the veteran's service 
medical records show she was examined/treated during her 
service for various problems with her vision including, but 
not limited to, decreased visual acuity, a microaneurysm, 
chronic retinal atrophy, and a chorioretinal scar in the left 
retina.  However, the service records are negative for any 
indication that she was diagnosed with retinitis pigmentosa 
prior to her entrance into the service, or during her active 
service.

In addition, the post service medical evidence includes 
Service Department medical records containing April 1995 
notations which indicate she was diagnosed with probable 
retinitis pigmentosa.  As well, medical records from the 
University of South Carolina School of Medicine dated from 
January 1995 to April 1995 contain a January 1995 examination 
noting that, upon slit lamp examination, she presented a 
normal conjunctiva, clear corneas, deep anterior chambers and 
normal iris anatomy.  Her retinal vasculature was intact and 
her retinal periphery was normal on scleral depression; her 
final diagnoses were myopia and rule out nerve pathology 
versus functional visual loss.  However, these records also 
contain an April 1995 electroretinogram (ERG) examination 
report which shows she had reduced A and B waives, and that 
associated increased in B-wave latency suggested retinitis 
pigmentosa or its variants.  And, medical records from the 
Columbia VA Medical Center (VAMC) dated from March 1996 to 
March 1997 describe the treatment the veteran received for 
decreased visual acuity and note she had prior diagnoses of 
retinitis pigmentosa variant or chorioretinitis.

Moreover, the Board notes that the evidence includes a 
January 1995 VA examination report showing the veteran's 
uncorrected distant visual acuity was 20/30+2, and 
uncorrected near visual acuity was 20/200, both measurements 
applicable bilaterally.  However, the report indicates the 
veteran had a high degree of malingering, not only because 
she was feigning her near visual acuity of 20/200 as compared 
to her distant visual acuity of 20/30, but also because she 
had a non-expanding target visual field.  The examiner 
further noted she may have early presbyopia due to her age 
(42 years old), but that was difficult to determine as she 
was not cooperating with the examination.  Overall, she was 
deemed to have a normal exam with the exception of a 
chorioretinal scar in the far periphery of the left eye.

Lastly, May 1995 medical records from the Carolina Retina 
Center note her diagnoses included visual loss with central 
scotoma bilaterally, retinal pigment epithelium hypertrophy 
of the left eye, no clinical signs of retinitis pigmentosa, 
and afferent pupillary defect of the left eye rule out optic 
nerve disease.  And, a September 1997 VA examination report 
indicates she had a history of retinitis pigmentosa variant 
or chorioretinitis as diagnosed by ERG and visual fields of 
neuro-ophthalmologist in 1995; however, at the time of the 
examination she did not present evidence of waxy pallor of 
the optic nerve or bone spickling, symptomatology which was 
deemed to be much more straightforward for a diagnosis of 
retinitis pigmentosa.  More importantly, the examiner noted 
that retinitis pigmentosa was a congenital condition, which 
was not related to the veteran's service.

After a review of the record, the Board finds the veteran has 
not submitted medical evidence showing that she suffers from 
retinitis pigmentosa which pre-existed her service, was 
aggravated during her service, or which is otherwise related 
to her period of service.  The Board observes her service 
medical records show she was examined/treated during her 
service for various problems with her vision and that she is 
currently service connected for a chorioretinal scar of the 
left eye with a history of microaneurysm.  However, the 
record does not contain any medical evidence that the claimed 
retinitis pigmentosa pre-existed her entrance into the 
service or was aggravated during her service.  As a matter of 
fact, the earliest evidence of record showing a diagnosis of 
retinitis pigmentosa is contained in the April 1995 notations 
from the Service Department medical records, as discussed 
above.  See 38 C.F.R. 3.306(a); Soles v. West, No. 96-856 
(U.S. Vet. App. Sept. 11, 1998)(citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996);  see also Beverly v. Brown, 9 Vet. App. 402, 405 
(1996). 

Thus, the veteran has failed to satisfy an essential element 
necessary to well ground her claim, which is the existence of 
a nexus between her diagnosis retinitis pigmentosa and her 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for retinitis pigmentosa, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

B.  A Disorder Characterized by Fluid Retention.

The veteran's service medical records contain January 1987 
notations revealing she complained of swelling of the feet 
and hands, had a history of renal systemic illness, and was 
diagnosed with fluid retention.  And, December 1987 notations 
show she had water retention problems.  However, the post-
service medical evidence is devoid of any evidence showing 
she has been diagnosed with a disorder characterized by fluid 
retention.

After a review of the record, the Board finds the veteran has 
not submitted medical evidence showing that she is currently 
diagnosed with a disorder characterized by fluid retention.  
As such, the veteran has failed to satisfy an essential 
element necessary to well ground her claim, which is the 
existence of a disability of service origin.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, 
in the absence of competent medical evidence to support the 
claim of service connection for a disorder characterized by 
fluid retention, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that her claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

C.  Conclusion

In arriving at these conclusions, the Board has taken into 
consideration the various statements submitted by the veteran 
and her representative tending to link her claimed disorders 
to her period of service.  While the Board acknowledges the 
sincerity of these statements, the Board notes that neither 
the veteran nor her representative, as lay persons, are 
qualified to offer a medical opinion regarding the etiology 
of her disorders and/or qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999). 

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well ground her 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which her 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Determination of Proper Initial Rating

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In addition, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  See also 38 C.F.R. §§ 4.45, 4.59 (1998).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1998).

A.  Chronic Low Back Sprain.

In this case, in a January 1995 rating decision, the veteran 
was awarded service connection and a 10 percent initial 
evaluation for chronic low back sprain, under Diagnostic Code 
5292, effective October 1, 1994.  At present, as she has 
expressed disagreement with her initial 10 percent 
evaluation, her claim is before the Board for appellate 
review.

The service medical records show she suffered from low back 
pain since 1982 secondary to various accidents.  In addition, 
January 1994 notations show she was further treated for low 
back pain; however, she had full flexion and extension 
against resistance.  And, July 1993 notations show her low 
back had an unremarkable radiographic appearance.

The post-service medical evidence includes a December 27, 
1994 VA joints examination report showing she had negative 
results upon straight leg raise test and tripod sign.  Her 
sensation and motor function were symmetrical and within 
normal limits bilaterally.  However, she was barely able to 
forward flex to her knees, had 5 degrees of backward 
extension, 20 degrees of left lateral flexion, 30 degrees of 
right lateral flexion, and 45 degrees of lateral rotation 
bilaterally.  In addition, Gaenslen's test produced central 
lower back pain, and presented evidence of pain on palpation 
of L3-S1 along the midline and over the posterior superior 
iliac spine and buttocks bilaterally.  She was diagnosed with 
mechanical low back pain with referred pain to both lower 
extremities; however, the examiner doubted she had 
significant nerve root impingement at the time of the 
examination. 

As to the applicable law, under Diagnostic Code 5292, a 10 
percent evaluation is assigned for slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation is 
awarded for moderate limitation of motion.  And, a 40 percent 
evaluation is granted for severe limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

After a review of the evidence, the Board finds that from 
October 1, 1994 to December 27, 1994, the veteran's low back 
symptomatology was characterized by low back pain; however, 
she had full flexion and extension against resistance, and 
did not present evidence of radiographic abnormalities.  
However, as of December 27, 1994, she has been barely able to 
forward flex to her knees, and has had 5 degrees of backward 
extension, 20 degrees of left lateral flexion, 30 degrees of 
right lateral flexion, and 45 degrees of lateral rotation 
bilaterally.  And, upon Gaenslen's test, she has shown 
evidence of central lower back pain.  She has also presented 
evidence of pain on palpation of L3-S1 along the midline and 
over the posterior superior iliac spine and buttocks 
bilaterally.  As such, the Board concludes that the veteran's 
low back disability meets the criteria for a 20 percent 
initial disability evaluation under Diagnostic Code 5292 from 
December 27, 1994 but not prior thereto.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  However, as the 
evidence does not show she has severe limitation of motion of 
the lumbar spine, an initial disability evaluation in excess 
of 20 percent is not warranted from December 27, 1994.  See 
id.

B.  Migraine Headaches.

The January 1995 rating decision above discussed also awarded 
the veteran service connection and a 10 percent initial 
evaluation for migraine headaches, under Diagnostic Code 
8100, effective October 1, 1994.  At present, as she has 
expressed disagreement with her initial 10 percent 
evaluation, her claim is before the Board for appellate 
review.

With respect to the evidence of record, the veteran's service 
medical records contain March 1994 notations showing she was 
treated for headaches since about 1989, and that she suffered 
from such headaches about once or twice per month, lasting 
between 5 to 12 hours each time.  However, the post-service 
evidence includes a December 1994 VA general examination 
report showing she was diagnosed with chronic headaches.  As 
well, medical records from the Columbia VAMC contain October 
1996 notations which show she was treated for headaches 
productive of pain behind the right eye, numbness and 
tingling; nevertheless, upon examination, no evidence of 
multiple sclerosis was found, and she was instructed to 
return for consultation in about six months.

With respect to the applicable law, under Diagnostic Code 
8100, a 50 percent evaluation is warranted when the veteran 
presents migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted when there are migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  And, a 10 percent 
evaluation is available if the veteran presents migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

After a review of the evidence, the Board notes that prior to 
October 1, 1994, the evidence shows the veteran suffered 
headaches about once or twice per month, lasting between 5 to 
12 hours each time.  However, the post-service evidence shows 
that, as of October 1, 1994, she has been treated for her 
headaches only once, and thus, her migraine headaches are not 
characterized by prostrating attacks occurring on an average 
once a month over the last several months.

As such, the Board concludes the veteran's initial rating of 
10 percent assigned for the veteran's migraine headaches is 
appropriate, see 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998), as reflected by the October 1996 medical notations 
from the Columbia VAMC discussed above.  In addition, the 
Board notes that these notations indicate the veteran was 
directed to return for consultations six months after such 
evaluation, which the Board finds is additional indication of 
the current level of severity regarding her migraine 
headaches.  However, as noted above, as the evidence of 
record does not show she has migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months, the preponderance of 
the evidence is against an award of a initial disability 
rating in excess of 10 percent.

C.  Conclusion.

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
are to be considered for all claims involving the 
musculoskeletal system.  However, in this case the evidence 
has not shown any additional functional loss due to pain 
associated with the veteran's low back disability.  While the 
Board has considered the veteran's complaints of pain on 
motion, it is not required to uncritically accept all of the 
veteran's complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the credible competent 
evidence does not support the award of increased initial 
ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's migraine headaches have met the criteria 
for the next higher evaluation, the Board finds that the 
evidence is not in relative equipoise, and thus the benefit 
of the doubt is not for application with respect to this 
issue.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
veteran has not claimed and the evidence does not show that 
the veteran's disabilities under consideration have caused 
marked interference with employment or the need for frequent 
periods of hospitalization, or otherwise have rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for retinitis pigmentosa is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a disorder characterized by fluid 
retention is denied.

The initial rating assigned for chronic low back sprain is 
not appropriate, and a 20 percent disability evaluation is 
granted effective from December 27, 1994 but not prior 
thereto; this award is subject to provisions governing the 
payment of monetary benefits.

The initial rating assigned for migraine headaches is 
appropriate, and entitlement to an increased disability 
evaluation in excess of 10 percent is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  However, as the Board is not satisfied 
that all relevant facts have been properly and sufficiently 
developed with respect to the issues of determination of 
proper initial ratings for right and left chondromalacia 
patella, these issues are remanded to the RO for further 
development.

In this case, in the January 1995 rating decision discussed 
above, the veteran was granted service connection and a 10 
percent disability evaluation for right and left 
chondromalacia patella, under Diagnostic Code 5257, effective 
October 1, 1994.  In this regard, Diagnostic Code 5257 
provides the following evaluations for knee disabilities 
involving recurrent subluxation or lateral instability: 10 
percent for mild; 20 percent for moderate; and 30 percent for 
severe impairment.  See 38 C.F.R. § 4.71a (1998).  

Further, the VA General Counsel has held that an appellant 
who has both arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003.  See 
VAOPGCPREC 23-97.  For a knee disorder already rated under DC 
5257, a veteran would have additional disability justifying a 
separate rating if there was limitation of motion under DC 
5260 or DC 5261.  The General Counsel stated that there would 
be no additional disability based on limitation of motion if 
the claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261.  However, in an 
August 1998 opinion, the Acting General Counsel noted that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

With respect to the evidence of record, the Board notes the 
service medical records show the veteran was treated for 
bilateral knee pain on several occasions during her service.  
Specifically, September 1993 notations show she had, in 
addition to knee pain, increased inhibition signs, and was 
positive for crepitus, although she did not present evidence 
of laxity or of radiographic abnormalities.

However, the Board also notes that a December 1994 VA joints 
examination report shows the veteran's range of motion of the 
knees was from 0 to 110 degrees bilaterally with crepitus and 
pain on patellofemoral compression.  And, although a December 
1994 VA radiology report indicates the veteran did not 
present any radiographic evidence of knee abnormalities, 
August 1996 medical notations from the Columbia VAMC indicate 
she had diagnoses of degenerative joint disease and 
osteoarthritis treated with ibuprofen.

The Board notes that, although the above described evidence 
provides some indication regarding the severity of the 
veteran's knee disabilities, the medical findings contained 
therein are inadequate and insufficient for purposes of 
assessing the severity of the veteran's right and left 
chondromalacia patella under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261, 5003, 5010 (1998), 
VAOPGCPREC 23-97, and VAOPGCPREC 9-98.

In light of the foregoing, the Board believes that a more 
comprehensive VA examination is necessary to readjudicate 
fairly the veteran's claim for an increased disability 
evaluation.  As such, the case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination with an appropriate 
specialist to ascertain the nature and 
severity of her right and left 
chondromalacia patella.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, and a copy of 
this REMAND prior to the examination.  
Following a thorough evaluation, he or 
she should offer an opinion, if 
possible, regarding the degree of 
functional impairment caused by the 
veteran's knee disabilities.  As well, 
he or she should attempt to quantify the 
degree of impairment in terms of the 
nomenclature set forth in 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5003 and 5010.  
The complete rationale on which the 
examiner's opinion is based should be 
provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the examiner 
for review before and during the 
examination.

2.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

3.  The RO should re-evaluate the 
veteran's right and left chondromalacia 
patella on the basis of all of the 
evidence of record, and under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5003, 5010 
(1998), VAOPGCPREC 23-97, VAOPGCPREC 9-
9838, and any other applicable laws, 
regulations, and case law.

4.  If, after readjudication of the 
issue of determination of proper initial 
ratings for right and left 
chondromalacia patella, the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of 
the case which includes all applicable 
laws and regulations not previously 
provided to the veteran.  Subsequent to 
the issuance of this supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until she is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







